Name: Commission Directive 96/11/EC of 5 March 1996 amending Directive 90/128/EEC relating to plastic materials and articles intended to come into contact with foodstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  chemistry;  marketing;  foodstuff
 Date Published: 1996-03-12

 Avis juridique important|31996L0011Commission Directive 96/11/EC of 5 March 1996 amending Directive 90/128/EEC relating to plastic materials and articles intended to come into contact with foodstuffs (Text with EEA relevance) Official Journal L 061 , 12/03/1996 P. 0026 - 0030COMMISSION DIRECTIVE 96/11/EC of 5 March 1996 amending Directive 90/128/EEC relating to plastic materials and articles intended to come into contact with foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/109/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs (1), and in particular Article 3 thereof,After consulting the Scientific Committee for food,Whereas Article 3 (4) of Commission Directive 90/128/EEC (2), as last amended by Directive 95/3/EC (3), provides that, as from 1 January 1997, only those monomers and other starting substances listed in Annex II, Section A shall be used for the manufacture of plastic materials and articles, subject to the restrictions mentioned therein; whereas, however, it may be decided to postpone this time-limit, in some justified cases, for certain substances which may continue to be used at national level in accordance with Annex II, Section B;Whereas there are a certain number of substances for which the data requested by the Scientific Committee for Food have been supplied but not yet evaluated or are currently being or will be evaluated and therefore maintaining them is justified;Whereas there are a certain number of substances for which the data supplied to the Scientific Committee for Food permit the inclusion of these substances in the Community lists without any specific restriction;Whereas the Community measures envisaged by this Directive do not go beyond what is necessary to achieve the objectives already provided for in Directive 89/109/EEC;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 90/128/EEC is amended as follows:1. Article 3 (4) is replaced by the following:'4. As from 1 January 2002, only those monomers and other starting substances listed in Annex II, Section A shall be used for the manufacture of plastic materials and articles, subject to the restrictions specified therein. However, the substances listed in Annex II, Section B may be deleted before the abovementioned date if the data requested for inclusion in Section A are not supplied in time to permit their evaluation by the Scientific Committee for Food.`2. Annex II is amended as follows:(a) the substances appearing in Annex I hereto are inserted in Section A in numerical order;(b) the substances appearing in Annex II hereto are deleted from Section B.3. In Annex III, the substances appearing in Annex III hereto are inserted in numerical order.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1997. They shall immediately inform the Commission thereof. These laws and administrative provisions shall apply as follows:Member States should:- permit, as from 1 January 1997, the trade in and use plastic materials and articles intended to come into contact with foodstuffs complying with this Directive;- prohibit, as from 1 January 1999, the manufacture and importation into the Community of plastic materials and articles intended to come into contact with foodstuffs and which do not comply with this Directive.2. When Member States adopt the provisions provided for in paragraph 1, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 5 March 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 38.(2) OJ No L 75, 21. 3. 1990, p. 19.(3) OJ No L 41, 23. 2. 1995, p. 44.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III >TABLE>